Exhibit 10.2

 

 

DYAX CORP

ID: 04-3053198 

300 Technology Square

Cambridge, MA 02139

Notice of Grant of Stock Options

and Option Agreement

 

 

 

 

 

 

 

<Name>

Option Number:

<Option Number>

<Address>

Plan:

1995

 

ID:

<ID Number>

 

 

Effective                 , you have been granted a(n) Non-Qualified Stock
Option to buy                 shares of DYAX CORP (the Company) stock at
$           per share.

 

The total option price of the shares granted is $               .

 

Shares in each period will become fully vested on the date shown.

 

 

 

 

 

 

 

 

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

DYAX CORP

 

Date:

 

 

 

 

 

Signature:

 

Date

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

DYAX CORP 1995 EQUITY INCENTIVE PLAN

Nonstatutory Stock Option Terms And Conditions

 

 

                1.  Option Price.  The price to be paid for each share of Common
Stock upon exercise of the whole or any part of this Option shall be the amount
set forth as the Option Price on the face of this Certificate, which is not less
than 100% of the fair market value of a share of Common Stock of the Company on
the Date of Grant.

 

                2.  Exercisability Schedule.  This Option may be exercised with
respect to the aggregate number of shares set forth in the Exercisability
Schedule on the face of this Certificate at any time after the dates specified
in such schedule, provided, however, that this Option may not be exercised as to
any shares after the expiration of ten (10) years from the Date of Grant.

 

                3.  Method of Exercise.  This Option may be exercised at any
time and from time to time, subject to the limitation of Section 2 above, up to
the aggregate number of shares specified herein, but in no event for the
purchase of other than full shares.  To exercise this Option, written notice of
exercise shall be delivered to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by personal or certified check or in such
other form, including shares of Common Stock of the Company valued at their Fair
Market Value on the date of delivery, as the Committee may approve.  If the
Company determines that the notice of exercise and payment are in order (which
in the case of payment by personal check may include the clearing of funds for
payment), the Company will promptly proceed to have prepared and delivered to
the Optionholder a certificate for the number of shares with respect to which
the Option is being exercised.

 

                4.  Exercise of Option After Termination of Service.  If the
Optionholder is no longer serving as an employee, director or consultant, as the
case may be, of (i) the Company, (ii) a parent or subsidiary corporation of the
Company, or (iii) a corporation (or parent or subsidiary corporation of such
corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, for any reason other than by his death or
disability (as determined by the Board of Directors of the Company), he may
exercise the rights which he had hereunder at the time of such termination only
within three (3) months from the date of termination.  If his service is
terminated for reason of disability, such rights may be exercised within twelve
(12) months from the date of termination.  Upon the death of the Optionholder,
those entitled to do so by the Optionholder’s will or the laws of descent and
distribution shall have the right, at any time within twelve (12) months after
the date of death, to exercise in whole or in part any rights which were
available to the Optionholder at the time of his death.  This Option shall
terminate, and no rights hereunder may be exercised, after the expiration of the
applicable exercise period.  Notwithstanding the foregoing provisions of this
Section 4, no rights under this Option be exercised after the expiration of ten
(10) years from the Date of Grant

 

                5.  Rights as a Stockholder or Employee.  The Optionholder shall
not be deemed, for any purpose, to have any rights whatever in respect of shares
to which the Option shall not have been exercised and payment made as
aforesaid.  The Optionholder shall not be deemed to have any rights to continued
employment by the Company by virtue of the grant of this Option.

 

                6.  Recapitalizations, Mergers, Etc.  In the event of any stock
dividend, split-up, combination or reclassification of shares, recapitalization
or other similar capital change affecting the Common Stock of the Company, the
provisions of section 5(b) of the Plan shall apply.

 

                In the event of a consolidation or merger of the Company with
another corporation, or the sale or exchange of all or substantially all of the
assets of the Company, or a reorganization or liquidation of the Company, the
Optionholder shall be entitled to receive upon exercise and payment in
accordance with the terms of this Option the same shares, securities or property
as he would have been entitled to receive upon the occurrence of such event if
he had been, immediately prior to such event, the holder of the number of shares
of Common Stock purchasable under this Option, or if another corporation shall
be the survivor, such corporation shall substitute therefor substantially
equivalent shares, securities or property of such other corporation; provided,
however, that in lieu of the foregoing the Committee may upon written notice to
the Optionholder provide that this Option shall terminate on a date not less
than twenty (20) days after the date of such notice unless theretofore
exercised.  In connection with such notice, the Committee may in its discretion
accelerate or waive any deferred exercise period.

 

                7.  Option Not Transferable.  This Option is not transferable by
the Optionholder otherwise than by will or the laws of descent and distribution,
and is exercisable, during the Optionholder’s lifetime, only by the
Optionholder.

 

                8.  Compliance with Securities Laws.  It shall be a condition to
the Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange on which
the Company’s Common Stock may then be listed, (b) that either (i) a
registration statement under the Securities Act of 1933, as amended, with
respect to said shares shall be in effect, or (ii) in the opinion of counsel for
the Company the proposed purchase shall be exempt from registration under said
Act and the Optionholder shall have made such undertakings and agreements with
the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall deem necessary to comply with
any law, rule or regulation applicable to the issue of such shares by the
Company shall have been taken by the Company or the Optionholder, or both.  The
certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall deem necessary to comply with any
applicable law, rule or regulation.

 

                9.  Payment of Taxes.  Any exercise of this Option is
conditioned upon the payment, if the Company so requests, by the Optionholder or
his heirs by will or by the laws of descent and distribution, of all state and
federal taxes imposed upon the exercise of this Option and the issue to the
Optionholder of the shares of Common Stock covered hereby.  In the Committee’s
discretion, such tax obligations may be paid in whole or in part in shares of
Common Stock, including retention of shares being purchased by the Optionholder,
valued at their Fair Market Value on the date of delivery.  The Company may to
the extent permitted by law deduct any such tax obligations from any payment of
any kind otherwise due to the Optionholder.

 

                10.  Notice of Sale of Shares Required.  The Optionholder agrees
to notify the Company in writing within thirty (30) days of the disposition of
one or more shares of stock purchased upon exercise of this Option if such
disposition occurs within two years of the Date of Grant or within one year
after such purchase.

 

                11. Plan Incorporated by Reference.  This Option is issued
pursuant to the terms of the Plan and may be amended as provided in the Plan. 
This Certificate does not set forth all of the terms and conditions of the Plan,
which are incorporated herein by reference.  Capitalized terms used and not
otherwise defined herein have the meanings given to them in the Plan.  The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding.  A copy of the Plan may be obtained upon written
request without charge from the Chief Financial Officer of the Company.

 

Adopted 12/5/00

 

 

--------------------------------------------------------------------------------

 